DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of actuator units arranged on a non-planar surface, in staggered configuration and in multiple rows must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 3 is objected to because of the following informalities:  The word “unit” at the end of the claim appears as though it should be “units”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  The word “transform” on line 6 of the claim appears as though it should be “transforming”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states “wherein each of the plurality of actuator units comprises a single compressor and a single transitional component”, but it is unclear if the “single compressor” and “single transitional component” are in addition to the “electrically powered compressor” and “transitional component” from claim 1 on which claim 5 depends or if they are replacements for the similar components of claim 1. As best 
Claim 6 states “wherein each of the plurality of actuator units comprises two compressors and two transitional component”, but it is unclear if the “two compressors” and “two transitional components” are in addition to the “electrically powered compressor” and “transitional component” (for a total of 3 of each) from claim 1 on which claim 5 depends or if the “electrically powered compressor” and “transitional component” each comprise the “two compressors” and “two transitional components”.  Additionally, it is unclear if the “two equal streams” provided by the “two transitional components” are in additional to the two streams provided in claim 1. 
Claim 7 recites the limitation "the flow of air" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As best understood, it appears that the claim is referring to “the single oscillating flow of air”. Claim 8 is rejected as being dependent on claim 7 and therefor having the same defect
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whalen et al. (hereinafter Whalen, US Publication Number 20120091266) in view of Raghu (US Patent Number 6253782) and Shmilovich et al. (hereafter Shmilovich, US Publication Number 20160272301).
Regarding claim 1, Whalen discloses an aerodynamic flow control system (Figures 2-6) comprising a plurality of actuator units integrated at predetermined locations along a span of an aerodynamic surface of a vehicle to provide aerodynamic active air flow control (Figure 2-6 elements 134, Paragraph 25), wherein the plurality of actuator units can be of any type specifically including sweep jets, but is silent as to the construction of the actuator units.
However, Raghu discloses a compatible actuator unit (Figures 2A and 6)comprising a transitional component to receive the compressed air from the compressor and provide two streams of the compressed air (Figure 6 element “SF”); and a fluidic oscillator (Figure 6 element “IC””” comprising two inlet ports (Figure 6 elements “PN1” and “PN2”) that receive the two streams of the compressed air, and an exit port that discharges a 
However, Shmilovich discloses a system similar to that of Whalen wherein the source of compressed or pressurized fluid is an electrical compressor (Paragraph 66).
Regarding claim 1, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerodynamic flow control system of Whalen with the actuator unit of Raghu and electrical compressor of Shmilovich for the predictable result of  reducing the complexity of the actuator by removing the need for feedback passages (Raghu, Column 1 lines 32-37) and ensure that the operation of the actuator units is independent of the aircraft engine power setting.
Regarding claim 2, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system wherein the fluidic oscillator comprises a feedback-free fluidic oscillator, and wherein the transitional component is to provide two equal streams of the compressed air to the two inlet ports of the fluidic oscillator (Raghu, Figure 6).
Regarding claim 3, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system wherein the single oscillating flow of air is either in-plane or perpendicular to a plane defined by fluid flow through any one of the plurality of actuator unit (Whalen, Figures 2-5 and Raghu Figures 2A and 6).
Regarding claim 4, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system but are silent as to the flow capacity of the electric compressor.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the flow capacity of the electrically powered compressor be an output of up to approximately 180 kg/hour at a pressure of up to approximately 100 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This would provide for the predictable result of allowing the flow control system to effectively operate over a large flight envelope.
Regarding claim 5, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system wherein each of the plurality of actuator units comprises a single compressor (Shmilovich, Paragraph 66) and a single transitional component (Raghu, Figure 6 element “SF”), and wherein the single transitional component comprises a transition flow geometry that divides a flow of the compressed air from the single compressor into two equal parts for feeding the two streams of the compressed air to the two inlet ports of the fluidic oscillator (Raghu, Figure 6 element “SF”, Column 2 lines 57-61), and further conditions the two streams for uniformity in the form of two converging nozzles that act as inputs to the feedback-free fluidic oscillator (Raghu, Figure 6 elements “PN1” and “PN2”).
Regarding claim 9, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system comprising a fluidic oscillator that produces a 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluidic oscillator provide an oscillation between approximately 200-800 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This would provide for the predictable result of allowing the flow control system to provide a wide range of operational schemes.
Regarding claim 11, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system wherein the compressor is individually switched ON and OFF based on a programmable amount and location of aerodynamic active air flow control through the plurality of actuator units (Whalen, Paragraphs 26-31).
Regarding claim 12, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system wherein an amount of mass flow through the fluidic oscillator is regulated either by an electrical input to the compressor, or by controlling an inlet area of the compressor (Whalen, Paragraph 30).
Regarding claim 13, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system wherein the plurality of actuator units are arranged into an array on any of a planar surface structure and a non-planar surface (Whalen, Figures 2-5 elements 126 and 128).
Regarding claim 14, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system wherein the exit port of the fluidic oscillator of 
Regarding claim 15, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system wherein the plurality of actuator 2 units are arranged in multiple rows (Whalen, Figures 1B, 4 and 5 element 134).
Regarding claim 16, Whalen discloses an aerodynamic flow control system (Figures 2-6) comprising a plurality of actuator units integrated at predetermined locations along a span of an aerodynamic surface of a vehicle to provide aerodynamic active air flow control (Figure 2-6 elements 134, Paragraph 25), a sensor attached to each of the plurality of actuator units to capture air flow data related to the actuator unit (Figure 2 element 210, Paragraph 34); and a processor operatively connected to each sensor and each of the plurality of actuator units (Figure 6 elements 604 and 606, Paragraph 41)to compare the air flow data to a predetermined air flow threshold, and control an operation of the plurality of actuator units based on the comparison wherein the plurality of actuator units can be of any type specifically including sweep jets (Paragraph 25), but is silent as to the construction of the actuator units.  The examiner notes that claim does not require that the processor actually perform the comparison functions, but merely that it be capable of doing the functions and as such any general use controller or processor meets the claim requirements.
However, Raghu discloses a compatible actuator unit comprising a transitional component to receive the compressed air from the compressor and provide two streams of the compressed air (Figure 6 element “SF”); and a fluidic oscillator (Figure 6 element “IC””” comprising two inlet ports (Figure 6 elements “PN1” and “PN2”) that receive the 
However, Shmilovich discloses a system similar to that of Whalen wherein the source of compressed or pressurized fluid is an electrical compressor (Paragraph 66).
Regarding claim 1, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerodynamic flow control system of Whalen with the actuator unit of Raghu and electrical compressor of Shmilovich for the predictable result of  reducing the complexity of the actuator by removing the need for feedback passages (Raghu, Column 1 lines 32-37) and ensure that the operation of the actuator units is independent of the aircraft engine power setting.
Regarding claim 17, Whalen discloses a method comprising integrating a plurality of actuator units at predetermined locations along a span of an aerodynamic surface of a vehicle to provide aerodynamic active air flow control (Figures 2-6 elements 134, Paragraphs 23 and 25); but is silent as to the construction of the actuator units and thus fails to teach of the remaining steps.
However, Shmilovich discloses a method similar to that of Whalen comprising compressing air using a separate electrically powered compressor for each actuator (Paragraph 66).
Additionally, Raghu discloses a similar method comprising the step of transforming, by each actuator unit, the compressed air into two streams of compressed air (Figure 6 
Regarding claim 17, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Whalen with the transforming and discharging steps of Raghu and the compressing step of Shmilovich for the predictable result of reducing the complexity of the actuator by removing the need for feedback passages (Raghu, Column 1 lines 32-37) and ensure that the operation of the actuator units is independent of the aircraft engine power setting
Regarding claim 18, Whalen as modified by Raghu and Shmilovich discloses the above method comprising selectively switching ON and OFF individual ones of the plurality of actuator units based on a programmable amount and location of aerodynamic active flow control through the plurality of actuator units (Whalen, Paragraphs 26-31).
Regarding claim 19, Whalen as modified by Raghu and Shmilovich discloses the above method comprising regulating a mass flow through the plurality of actuator units either by an electrical input to a compressor of each actuator unit, or by controlling an inlet area of the compressor (Whalen, Paragraph 30).
Regarding claim 20, Whalen as modified by Raghu and Shmilovich discloses the above method comprising arranging the plurality of actuator units into an array on any of .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Whalen as modified by Raghu and Shmilovich as applied to claim 1 above, and further in view of Madrone et al. (hereinafter Madrone, US Publication Number 20160261224).
Regarding claim 10, Whalen as modified by Raghu and Shmilovich discloses the above aerodynamic flow control system, but fails to teach of the actuator units comprising battery packs as claimed.
However, Madrone teaches of a system with an electrically powered compressor whereby a compressor can be powered by a battery pack (Paragraph 142).
Regarding claim 10, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerodynamic flow control system of Whalen as modified by Raghu and Shmilovich with the battery pack of Madrone for the predictable result of ensuring that the operation of the actuator units is independent of the aircraft engine power setting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769.  The examiner can normally be reached on M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas McFall/Primary Examiner, Art Unit 3644